DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,641,751. Although the claims at issue are not identical, they are not patentably distinct from each other.  Claim 1 of the ‘751 Patent recites an ion exchange chromatographic packing material comprising: a) support resin particles;  and b) a copolymer comprising polymerized functional monomers that include a first ion exchange group monomer and a second ion exchange group monomer, where the first ion exchange group monomer and the second ion exchange group monomer are different, in which the first ion exchange group monomer is configured to have a first charge at a first pH, and the second ion exchange group monomer is configured to have a net neutral charge at the first pH, in which the first ion exchange group monomer is configured to have the first charge at a second pH, and the second ion exchange group monomer is configured to have a net neutral charge or a second charge at the second pH where the first charge and the second charge both have a same polarity, in which the first pH and the second pH are different, in which a mole percent of the second ion exchange group monomer is a mole amount of the second ion exchange group monomer divided by a summation of a mole amount of the first ion exchange group monomer and the mole amount of the second ion exchange group monomer, and multiplied by 100, the mole percent of the second ion exchange group monomer ranges from about 60% to about 99%, in which the copolymer is 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pohl (US 10,379,090) teaches an ion exchange chromatographic packing material that includes a copolymer grafted to support particles. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 



/DWAYNE K HANDY/Examiner, Art Unit 1798                                                                                                                                                                                                        March 17, 2022

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798